OPINION
ROBERTS, Judge.
Appellant is in custody of the sheriff of Lamar County to answer an indictment charging him with assault upon a peace officer with intent to murder.
Bond was set at $25,000. The petitioner made habeas corpus application to the Sixth Judicial District Court of Lamar County for a reduction in bail, alleging his ability to make bail in the sum of $5,000. The court refused to reduce the petitioner’s bail.
At the hearing, Officer Bill Lang of the Paris Police Department testified that on May 6, 1971, he received a complaint that the appellant was drunk and had threatened to kill a woman named Harris and had a shotgun. The officer saw the appellant and approached him, and the appellant pointed the shotgun at the officer. After an argument during which the appellant threatened to shoot the officer, the appellant finally laid the shotgun on the ground. The appellant struggled with the officer as they took him into custody. A woman appeared on the scene and the appellant told her to get the gun out of his pocket and kill the officers. The appellant himself grabbed at his pocket. When he was subdued, a pistol was found inside the pocket.
The appellant’s wife, Mrs. Carrie Simon, testified that she and the appellant could not make a $25,000 bond. There was no testimony as to what efforts had been made to raise bail. See: Ex parte Marks, 142 Tex.Cr.R. 489, 154 S.W.2d 851.
Under Art. 17.15 of the Vernon’s Ann. Code of Criminal Procedure, ability to make bail is a factor, but not the only factor, for the court’s consideration. Considering the seriousness of this alleged offense and the other circumstances of the case, the trial court did not abuse its discretion in refusing to reduce the bail.
The judgment is affirmed.
ODOM, J., not participating.